This action was brought originally in the Wayne Common Pleas by Hotel Wooster, Incoi ported against Alonzo C. Smith and John J. K'nney, partners doing business as Hotel Wooster, seeking an injunction restraining the partnership from the use of this name.
The judgment of the Common Pleas affirmed by the Court of Appeals was in favor of the partnership on the theory that the corporation had not used the name Hotel Wooster for a sufficient length of time to obtain a property right in said name. The corporation m the Supreme Court contends:
1. That under 8627 and 8628 GC. another corporation could not use this name because it would mislead the public and that therefore a partnership should be restrained from the US'* of the same name.
2. That it had used the name Hotel Wooster from January 27, 1925, being the date the articles of incorporation were filed; and that it had used said name for a sufficient length of time to obtain a property right therein.